Exhibit 10.1







































QUALCOMM INCORPORATED




NON-QUALIFIED DEFERRED COMPENSATION PLAN













--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
INTRODUCTION
1


ARTICLE II
DEFINITIONS
1


ARTICLE III
ELIGIBILITY AND PARTICIPATION
6


ARTICLE IV
DEFERRALS AND CONTRIBUTIONS
7


ARTICLE V
ACCOUNTS
9


ARTICLE VI
PLAN INVESTMENTS AND EARNINGS ON PARTICIPANTS’ ACCOUNTS
9


ARTICLE VII
BENEFICIARIES
10


ARTICLE VIII
VESTING
10


ARTICLE IX
BENEFIT DISTRIBUTIONS
11


ARTICLE X
ADMINISTRATION
15


ARTICLE XI
AMENDMENT AND TERMINATION
17


ARTICLE XII
PLAN TRANSFERS
18


ARTICLE XIII
MISCELLANEOUS
18








--------------------------------------------------------------------------------





ARTICLE I
INTRODUCTION
1.1    History. Qualcomm Incorporated (the “Company”) previously established the
Qualcomm Incorporated Voluntary Executive Retirement Contribution Plan (the
“ERC”) and the Qualcomm Incorporated Executive Retirement Matching Contribution
Plan (the “ERMCP”), both non-qualified deferred compensation plans for a select
group of management or highly compensated employees of the Employer, and both
originally effective as of December 1, 1995. The Company consolidated the ERC
with and into the ERMCP effective as of October 1, 2008, and has amended and
restated the ERMCP in its entirety effective as of December 30, 2008, April 1,
2009, and January 1, 2011. The ERMCP was amended and restated effective
September 30, 2013, and the name of the ERMCP was changed to the Qualcomm
Incorporated Non-Qualified Deferred Compensation Plan effective as of such date.
Thereafter, the Plan was amended and restated effective September 29, 2014, and
Section 4.5 of the Plan was further amended as set forth herein on September 25,
2015.
ARTICLE II
DEFINITIONS
2.1    “Account(s)” means the book entry account(s) established under the Plan
for each Participant to which are credited the Participant’s Basic Deferrals,
Bonus Deferrals, Performance-Based Compensation Deferrals, Matching
Contributions, Discretionary Company Contributions and any Investment Returns
with respect thereto. Account balances shall be reduced by any distributions
made to the Participant or the Participant’s Beneficiary(ies) from the Plan and
any charges that may be imposed on such Account(s) pursuant to the terms of the
Plan. Separate Subaccounts may be established under the Plan as set forth
herein. As the context may require, “Account” shall also refer to such
Subaccounts.
2.2    “Affiliate” means any entity which controls, is controlled by or is under
common control with the Company.
2.3    “Base Salary” means the annual base salary to be paid by the Employer,
without regard to Basic Deferrals hereunder. Base Salary shall not include,
unless specifically authorized by the Committee, bonuses, overtime,
distributions from this Plan, commissions, the value of any proceeds from the
exercise of any qualified or non-qualified stock option, stock appreciation
right, restricted stock award, restricted stock unit, performance share,
performance unit, deferred compensation award, or other stock-based award, the
proceeds from any stock purchase right under the Company’s employee stock
purchase plans, incentive payments, non-monetary awards, auto allowances or any
other form of compensation, whether taxable or non-taxable.
2.4    “Basic Deferral(s)” means the percentage of a Participant’s Base Salary
and/or Director Fees which the Participant elects to defer pursuant to Section
4.1 of the Plan.
2.5    “Benchmark Fund(s)” means one or more of the mutual funds or contracts
selected by the Committee pursuant to Article 6 of the Plan.
2.6    “Beneficiary(ies)” means the beneficiary(ies) designated by the
Participant who are entitled to receive any distributions from the Plan payable
upon the death of the Participant.

1

--------------------------------------------------------------------------------



2.7    “Benefit(s)” means the total of the vested amount(s) credited to a
Participant’s Account or Subaccount(s), as applicable.
2.8    “Board of Directors” or “Board” means the Company’s Board of Directors.
2.9    “Bonus” means any cash bonus payable to an Eligible Employee under a
bonus program maintained by the Employer which the Committee determines may be
subject to an Election, determined without regard to any Bonus Deferral.
2.10    “Bonus Deferral” means the percentage of a Participant’s Bonus which the
Participant defers pursuant to Section 4.2 of the Plan.


2.11    “Cause” means any of the following: (i) theft, dishonesty, or
falsification of any Company documents or records; (ii) improper use or
disclosure of the Company’s confidential or proprietary information; (iii) any
action which has a detrimental effect on the Company’s reputation or business;
(iv) failure or inability to perform any reasonable assigned duties after
written notice from the Company of, and a reasonable opportunity to cure, such
failure or inability; (v) any material breach of any employment or service
agreement between the Participant and the Company, which breach is not cured
pursuant to the terms of such agreement; (vi) conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs the Participant’s
ability to perform his or her duties; or (vii) violation of a material Company
policy.


2.12    “Change in Control” means an Ownership Change Event or a series of
related Ownership Change Events, as defined below (collectively, a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
described in clause (iii) below, the corporation or other business entity to
which the assets of the company were transferred (the “Transferee”), as the case
may be. The Board shall determine in its discretion whether multiples sales or
exchanges of the voting securities of the Company or multiple Ownership Change
Events are related. Notwithstanding the preceding sentence, a Change in Control
shall not include a Spinoff Transaction, as defined in Section 2.1 of the LTIP.
For purposes of the foregoing, an “Ownership Change Event” shall be deemed to
have occurred if any of the following occurs with respect to the Company: (i)
the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; (iii) the sale, exchange or transfer of all or substantially
all, as determined by the Board in its discretion, of the assets of the Company;
or (iv) a liquidation or dissolution of the Company, provided that the
Transaction constitutes a change in ownership or effective control of a
corporation or a change in ownership of a substantial portion of the assets of a
corporation for purposes of Code Section 409A.


2.13    “Code” means the Internal Revenue Code of 1986, as amended.
2.14    “Committee” means the Non-Qualified Deferred Compensation Plan Committee
composed of such individuals who may be appointed by the Company’s Executive
Vice President, Human Resources, or such other officer serving in that capacity,
and the Committee shall function as the administrator of the Plan.
2.15    “Common Stock” means the common stock of the Company, par value $0.0001
per share.

2

--------------------------------------------------------------------------------



2.16    “Company” means Qualcomm Incorporated, a Delaware corporation, and any
successor thereto.
2.17    “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.
2.18    “Deferrals” means, as applicable to a Participant, Basic Deferrals,
Bonus Deferrals and/or Performance-Based Compensation Deferrals made pursuant to
the terms of the Plan.
2.19    “Deferral Subaccount” means a Subaccount under the Participant's Account
to which Deferrals are credited for a given Plan Year.
2.20    “Director Fees” shall mean all fees and retainers, including meeting
fees, paid in cash to Non-Employee Directors of the Company, and specifically
excludes any annual board retainer paid in stock units.
2.21    “Disability” means, to the extent applicable and determined in
accordance with Code Section 409A, a determination that the Participant, (a) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than twelve months, is receiving income replacement benefits for a
period of not less than three months under the Company’s long-term disability
insurance policy covering the Participant, or, (b) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.
2.22    “Discretionary Company Contribution” means a Company contribution
awarded to an Eligible Employee pursuant to Section 4.6 of the Plan.
2.23    “Distribution Date” means the earliest of (i) the date of the
Participant’s Separation from Service or, if later, the date determined pursuant
to Section 9.3.2, (ii) an applicable In-Service Distribution Date, (iii) the
date of the Participant’s death or Disability, or (iv) the date of a Change in
Control, as applicable. Notwithstanding the foregoing, in the event a
distribution to a Specified Employee is subject to the six-month delay of
payment described in Section 9.6, the Distribution Date shall be the date that
is six (6) months and ten (10) days after the date of Separation from Service.
With respect to distributions made in installments, the Distribution Date with
respect to any installment following the initial installment shall be the
applicable monthly, quarterly or annual date corresponding in each of the
following months, quarters or years in which an installment payment is to be
made.
2.24    “Effective Date” means September 29, 2014, except as otherwise provided
herein.
2.25    “Election(s)” means the form or forms on which a Participant: (i) elects
to make Deferrals, (ii) elects a Distribution Date for all or a portion of his
or her Plan Benefits, (iii) elects the method by which all or a portion of his
or her Benefits will be distributed; and (iv) specifies his or her
Beneficiary(ies) under the Plan. Elections shall include changes made pursuant
to Sections 9.3.2 and 9.4.2. An Election shall be in such form or forms as may
be prescribed by the Committee, including specifically an electronic form.
2.26    “Eligible Employee” means an employee of the Employer who is a member of
a select group of management or highly compensated employees and who has been
designated as eligible to participate in the Plan in accordance with Article 3
of the Plan.

3

--------------------------------------------------------------------------------



2.27    “Employer” means the Company and any other Affiliate of the Company that
has adopted the Plan.
2.28    “Fair Market Value” shall have the same meaning given such term in the
LTIP.
2.29    “Good Reason” means any one or more of the following: (i) without the
Participant’s express written consent, the assignment of any duties, or any
limitation of responsibilities, substantially inconsistent with the
Participant’s positions, duties, responsibilities and status with the Company
immediately prior to the date of a Change in Control; (ii) without the
Participant’s express written consent, the relocation of his or her principal
place of employment or service to a location that is more than fifty (50) miles
from the principal place of employment or service immediately prior to the date
of a Change in Control, or the imposition of travel requirements substantially
more demanding than those existing immediately prior to the date of a Change in
Control; (iii) any failure by the Company to pay, or any material reduction by
the Company of, (A) base salary in effect immediately prior to the date of a
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other employees of the Company with comparable
responsibilities, organizational level and title), or (B) bonus compensation, if
any, in effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned); (iv) any failure by the Company to (A) continue to provide
the Participant with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Company then held by the Participant,
in any benefit or compensation plans and programs, including, but not limited
to, the Company’s life, disability, health, dental, medical, savings, profit
sharing, stock purchase and retirement plans, if any, in which the Participant
was participating immediately prior to the date of the Change in Control, or
their equivalent, or (B) provide the Participant with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Company then held by
the Participant; (v) any breach by the Company of any material agreement between
the Participant and the Company concerning the Participant’s employment; or (vi)
any failure by the Company to obtain the assumption of any material agreement
between the Participant and the Company concerning the Participant’s employment
by a successor or assign of the Company.


2.30    “In-Service Distribution Date” means the date prior to a Separation from
Service chosen by the Participant pursuant to an Election made under Article 9
of the Plan, as the same may be modified pursuant to Section 9.3.2 or Section
9.4.2. With respect to distributions made in installments, the In-Service
Distribution Date with respect to any installment following the initial
installment shall be the applicable monthly, quarterly or annual date
corresponding in each of the following months, quarters or years in which an
installment payment is to be made.
2.31    “Investment Return” means the investment return or loss determined in
accordance with Article 6 of the Plan, which shall be credited to Participants’
applicable Subaccounts pursuant to the terms of the Plan.
2.32    “LTIP” shall mean the Qualcomm Incorporated 2006 Long-Term Incentive
Plan, as amended, or any successor thereto.
2.33    “Matching Contributions” means the Company’s matching contributions to
the Plan on behalf of an Eligible Employee who is a Participant, as determined
in accordance with Section 4.5 of the Plan.

4

--------------------------------------------------------------------------------



2.34    “Non-Employee Director” means a director who is not an Employee.
2.35    “Open Enrollment Period” means such period as the Committee may specify
for Participants to submit an Election to make Deferrals under the Plan. The
Open Enrollment Period shall begin on the date selected by the Committee and end
no later than (i) with respect to Basic Deferrals for any Plan Year, the
December 31 before the first day of such Plan Year; (ii) with respect to Bonus
Deferrals, the day before the first day of the period for which the Bonus may be
earned; (iii) with respect to Performance-Based Compensation Deferrals, the date
that is six months before the end of the applicable performance period, provided
the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Deferral Election is made and, provided, further that in no
event may a Performance-Based Compensation Deferral Election be made after such
Performance Based Compensation has become readily ascertainable within the
meaning of Section 1.409A-2(a)(8) of the Treasury Regulations; and (iv) with
respect to an Eligible Employee or Non-Employee Director who first becomes
eligible to participate in the Plan, the date that is no later than thirty (30)
days after first becoming an Eligible Employee or Non-Employee Director,
provided that an Election may be made only with respect to Base Salary or
Director Fees (as applicable) paid for services performed in and after the first
payroll period beginning after the Election is made and, provided further, that
no Bonus Deferral may be made with respect to any Bonus after the first day of
the period for which such Bonus may be earned.
2.36    “Participant” means an Eligible Employee or Non-Employee Director who
becomes a Participant in the Plan as provided in Article 3.
2.37    “Performance-Based Compensation” means any cash compensation paid to an
Eligible Employee which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, determined without regard to any
Performance-Based Compensation Deferral and in accordance with Code Section
409A.
2.38    “Performance-Based Compensation Deferral” means the percentage of a
Participant’s Performance-Based Compensation which the Participant defers
pursuant to Section 4.2 of the Plan.
2.39    “Plan” means this Qualcomm Incorporated Non-Qualified Deferred
Compensation Plan as set forth herein.
2.40    “Plan Year” means the 12 consecutive month period beginning on each
January 1 and ending on the following December 31.
2.41    “Retirement” means the Participant’s Separation from Service with the
Employer after attaining the earlier of: (i) age sixty-five (65) or (ii) age
sixty-two and one-half (62 1/2) with at least ten (10) Years of Service.
2.42    “Separation from Service” means separation from service as defined in
Section 409A of the Code and the regulations issued thereunder for any reason
other than death. A Participant will be presumed to have had a Separation from
Service where the level of bona fide services performed by such individual
decreases to a level that is less than or equal to 20% of the average level of
bona fide services performed in the 36-month period immediately preceding the
Separation from Service. Subject to the foregoing and the requirements of
Section 409A of the Code and the regulations issued thereunder, the Committee,
in its discretion, shall determine whether a Participant has had a Separation
from Service and the effects thereof.
2.43    “Specified Employee” means any Participant who, as of the date of
Separation from Service, is a key employee of the Employer by reason of meeting
the requirements of Section 416(i)(1)(A)(i), (ii) or

5

--------------------------------------------------------------------------------



(iii) of the Code (applied in accordance with the regulations thereunder and
disregarding Section 416(i)(5)) at any time during the 12-month period ending on
the last day of the Plan Year, or such other date as may be established by the
Committee in a separate document applicable to all deferred compensation plans
sponsored by the Company.
2.44    “Subaccount(s)” means the subaccount(s) established within a
Participant’s Account with respect to the various types of Deferrals and Company
contributions and Elections made under the Plan.
2.45    “Total Compensation” for a Plan Year means wages as defined in Section
3401(a) of the Code, any annual cash incentive bonus which is normally paid by
the Employer to an Eligible Employee after the end of the fiscal year, and all
other payments of compensation to an Eligible Employee by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Eligible Employee a written statement under Section 6041(d) or
Section 6051(a)(3) of the Code for such Plan Year, excluding the following
items: any bonus other than an annual cash incentive bonus which is normally
paid by the Employer to an Eligible Employee after the end of the fiscal year,
commissions, the value of a qualified, incentive or non-qualified stock option,
stock appreciation right, restricted stock award, restricted stock unit,
performance share, performance unit, deferred compensation award, or other
stock-based award, granted to the Eligible Employee by the Company to the extent
such value is includable in the Eligible Employee’s taxable income,
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation and welfare benefits, but including
amounts that are not includable in the gross income of the Eligible Employee
under a salary reduction agreement by reason of the application of Section 125,
402(e)(3), 402(h), or 403(b) of the Code or by reason of an election of the
Eligible Employee to defer amounts of Base Salary under this Plan. Total
Compensation must be determined without regard to any rules under Section
3401(a) of the Code that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Section 3401(a)(2) of the Code).
2.46    “Trust” means the legal entity created by the Trust Agreement(s).
2.47    “Trust Agreement” means the trust agreement entered into between the
Company and the Trustee(s) to hold assets with respect to this Plan.
2.48    “Trustee(s)” means the person(s) or entity named as Trustee(s) in the
Trust Agreement established to hold assets with respect to this Plan and any
duly appointed and acting successor Trustee(s) appointed by the Employer
pursuant to the terms of the Trust Agreement.
2.49    “Year of Service” means each 12 consecutive month period of completed
service with the Employer in the capacity of an employee or a member of the
Board.
ARTICLE III


ELIGIBILITY AND PARTICIPATION
3.1    Eligibility to Participate. Participation in the Plan shall be limited to
Non-Employee Directors and those Eligible Employees selected by the Executive
Vice President, Human Resources of the Company and notified as to their
eligibility to participate in the Plan. The Committee, in its discretion, may
limit the ability of Participants to make certain types of Deferrals or be
credited with Company contributions under the Plan.

6

--------------------------------------------------------------------------------



3.2    Commencement of Participation. Participation in the Plan is voluntary. An
Eligible Employee or Non-Employee Director may begin participation in the Plan
upon the execution and submission of an Election during the applicable Open
Enrollment Period.
ARTICLE IV
DEFERRALS AND CONTRIBUTIONS
4.1    Basic Deferrals.
4.1.1.    An Eligible Employee or Non-Employee Director may elect to reduce his
or her Base Salary or Director Fees, as applicable, by the percentage of Base
Salary or Director Fees, as applicable, set forth in an Election filed in the
manner prescribed by the Committee, subject to the provisions of this Article 4.
Basic Deferrals shall not be paid to the Participant, but shall be withheld from
amounts otherwise payable to the Participant, and an amount equal to the Basic
Deferrals for the Plan Year shall be credited to the Participant’s Basic
Deferral Subaccount under the Plan.
4.1.2.    The Election to make Basic Deferrals must be filed in the manner
prescribed by the Committee during the Open Enrollment Period for the Plan Year
to which such Election applies. A Participant’s Election with respect to Basic
Deferrals shall remain in effect until changed by the Participant during a
subsequent Open Enrollment Period. Each Election to make Basic Deferrals shall
apply only to Base Salary or Director Fees, as applicable, earned after the
effective date of such Election. Elections with respect to Basic Deferrals, once
made, shall be irrevocable for the Plan Year.
4.2    Bonus Deferrals and Performance-Based Compensation Deferrals.
4.2.1    An Eligible Employee may elect to defer a percentage of any Bonus
and/or Performance-Based Compensation as set forth in an Election filed in the
manner prescribed by the Committee, subject to the provisions of this Article 4.
Such Bonus Deferrals and/or Performance-Based Compensation Deferrals shall not
be paid to the Participant, but shall be withheld from the amounts otherwise
payable to the Participant and credited to the Participant’s applicable Deferral
Subaccount under the Plan.
4.2.2    The Bonus Deferral Election and/or Performance-Based Compensation
Deferral Election must be filed in the manner prescribed by the Committee during
the applicable Open Enrollment Period. A Bonus and/or Performance-Based
Compensation Deferral Election shall remain in effect until changed by the
Participant during a subsequent Open Enrollment Period. Elections with respect
to Bonus Deferrals and Performance-Based Compensation Deferrals, once made,
shall be irrevocable for the applicable fiscal year or performance period.
4.3    Maximum Deferrals; Cash Deferrals Only. Subject to such further limits as
the Committee may establish in its sole discretion:
(a)    An Eligible Employee may not defer Base Salary in an amount that exceeds
60% of Base Salary determined prior to any reductions for tax withholding
amounts (including, but not limited to, FICA and FUTA taxes), contributions to
the Company’s 401(k) Plan, employee stock purchase plan(s), or Code Section 125
plan or other amounts that may reduce or be subtracted from Base Salary.
(b)    An Eligible Employee may not defer Bonus and/or Performance-Based
Compensation in an amount that exceeds 85% of Bonus and/or Performance-Based
Compensation determined prior to any reductions for tax withholding amounts
(including, but not limited to, FICA and FUTA taxes), contributions

7

--------------------------------------------------------------------------------



to the Company’s 401(k) Plan, employee stock purchase plan(s), or Code Section
125 plan or other amounts that may reduce or be subtracted from Bonus and/or
Performance-Based Compensation.
(c)    A Director may elect to defer up to 100% of his or her cash Director
Fees.
(d)    Notwithstanding anything herein to the contrary, no Participant shall be
permitted to defer stock-based compensation under the Plan.
4.4    No Withdrawal. Except as otherwise set forth herein, amounts credited to
a Participant’s Account may not be withdrawn by a Participant and shall be paid
only in accordance with the provisions of this Plan.
4.5    Matching Contributions. The Company will credit Matching Contributions to
the Matching Contribution Subaccount of an Eligible Employee for a Plan Year if
(a) the Committee has determined that the Eligible Employee is among those
designated as eligible to receive a Matching Contribution; and either (b) the
Eligible Employee is actively employed by the Employer on the first day
following the end of such Plan Year, or (c) the Eligible Employee’s employment
with the Employer is terminated during the Plan Year by the Employer without
Cause. The Matching Contribution shall be equal to fifty percent (50%) of the
Eligible Employee’s Deferrals credited to his or her Account for the Plan Year;
provided, however, that the total Matching Contribution credited to the Matching
Contribution Subaccount of any Eligible Employee for any Plan Year shall not
exceed 8% of such Eligible Employee’s Total Compensation for the applicable Plan
Year. Notwithstanding the foregoing, effective for Plan Years beginning on and
after January 1, 2016, the Matching Contribution shall be equal to twenty-five
percent (25%) of the Eligible Employee’s Deferrals credited to his or her
Account for the Plan Year; provided, however, that the total Matching
Contribution credited to the Matching Contribution Subaccount of any Eligible
Employee for the Plan Year shall not exceed 4% of such Eligible Employee’s Total
Compensation for that Plan Year.
All Matching Contributions to the Plan with respect to Plan Years beginning
before January 1, 2014, shall be credited to an Eligible Employee’s Matching
Contribution Subaccount solely in the form of shares of the Company’s Common
Stock. All Matching Contributions to the Plan with respect to Plan Years
beginning on and after January 1, 2014, shall be credited to an Eligible
Employee’s Matching Contribution Subaccount in the form of cash unless the
Compensation Committee, in its sole discretion, determines that Matching
Contributions shall be credited in the form of shares of the Company’s Common
Stock. To the extent the Compensation Committee determines that Matching
Contributions will be credited in shares of the Company’s Common Stock, for
purposes of converting a Company Matching Contribution from a dollar value to a
number of shares of the Company’s Common Stock, the Fair Market Value of the
Company’s Common Stock shall be the average of the Fair Market Value of the
Company’s Common Stock over the two hundred (200) trading days immediately
preceding the last day of the applicable calendar year or, with respect to an
Eligible Employee whose employment is terminated by the Employer without Cause
during the Plan Year, the average of the Fair Market Value of the Company’s
Common Stock over the two hundred (200) trading days immediately preceding the
last day of his or her employment.
4.6    Discretionary Company Contributions. From time to time the Company may,
as recommended by the Compensation Committee in its complete discretion, credit
to an Eligible Employee’s Account a Discretionary Company Contribution, in such
amounts and at such times as the Compensation Committee may determine. Such
Discretionary Company Contributions may be denominated in cash or shares of
Company Common Stock, as determined by the Compensation Committee. The Company
shall be under no obligation to continue to make Discretionary Company
Contributions and may discontinue such contributions at any time.

8

--------------------------------------------------------------------------------



4.7    Adjustments. Shares to be issued under the Plan are reserved for issuance
under the LTIP, and shall be subject to adjustment in the event of a change in
the Company’s capital structure, in accordance with Section 4.2 of the LTIP.
ARTICLE V
ACCOUNTS
Accounts; Subaccounts. Separate Accounts and Subaccounts shall be established
and maintained for each Participant in accordance with the terms of the Plan.
Each Participant’s applicable Subaccounts shall be credited with the
Participant’s Basic Deferrals, Bonus and/or Performance-Based Compensation
Deferrals, Matching Contributions and Discretionary Company Contributions, if
any. Participants’ Accounts shall be credited (or debited) with the applicable
Investment Return as set forth in Article 6. Participants’ Accounts shall be
reduced by losses, distributions and any other charges which may be imposed on
the Accounts pursuant to the terms of the Plan.
ARTICLE VI
PLAN INVESTMENTS AND EARNINGS ON PARTICIPANTS’ ACCOUNTS
6.1    Investment of Matching Contributions and Discretionary Company
Contributions Credited in Stock.
6.1.1    As set forth in Article 4, each Participant’s Matching Contributions
and Discretionary Company Contributions Subaccount (to the extent a contribution
is denominated in Company Common Stock) shall be credited to the Participant’s
Account in shares of the Company’s Common Stock, and shall be accounted for and
reported in terms of shares of the Company’s Common Stock.
6.1.2    In the event that the Trust established with respect to Matching
Contributions or Discretionary Company Contributions in the form of the
Company’s Common Stock for any reason holds cash or other property sufficient to
purchase a share of the Company’s Common Stock, the Trustee shall first arrange
to acquire additional shares of the Company’s Common Stock, either by purchasing
such shares in the public market or by acquiring such shares directly from the
Company, unless the Committee, in its discretion, determines to credit such cash
or other property to Participants’ Accounts. In the event that the Trust for any
reason holds cash or other property in an amount insufficient to purchase a
share of the Company’s Common Stock, such amount shall be held in cash or a cash
equivalent determined by the Committee. Notwithstanding any other provision of
the Plan to the contrary, in the event there are insufficient shares of the
Company’s Common Stock reserved and available for issuance to make Matching or
Discretionary Company Contributions in the form of Company Common Stock, the
Company may credit cash amounts in lieu of shares of Company Common Stock to the
applicable Subaccounts of one or more Participants for some or all of the
Matching and Discretionary Company Contribution amounts.
6.1.3    Effective September 27, 2010, if the Board declares a cash dividend on
the shares of the Company’s Common Stock, as of the first business day following
the dividend payment date with respect to such cash dividend, the Company shall
credit a cash amount equal to such per-share cash dividend with respect to each
share of Company Common Stock credited to a Participant’s Matching Contributions
and/or Discretionary Contributions Subaccount as of the dividend declaration
date for such cash dividend. All such cash amounts shall be credited to the
Subaccount and be subject to the same terms and conditions relating to vesting
and payment as the corresponding shares of Company Common Stock credited to that
Subaccount and be deemed to be invested in a money market fund or similar
investment as of the first trading

9

--------------------------------------------------------------------------------



day after the dividend payment date with respect to such cash dividend,
provided, however, that a Participant may at any time elect to reinvest any such
amounts deemed invested in a money market fund or similar investment in any
other Benchmark Fund specified under Section 6.2.2, but only after the fund is
added to the recordkeeping system.
6.2    Investment of Deferrals, Matching Contributions and Discretionary Company
Contributions Denominated in Cash.
6.2.1    The Committee may designate the particular funds or contracts which
shall constitute the Benchmark Funds with respect to Basic Deferrals, Bonus
and/or Performance-Based Compensation Deferrals, Matching Contributions and
Discretionary Company Contributions awarded in cash and the Committee may, in
its sole discretion, change or add to the Benchmark Funds; provided, however,
that the Committee shall notify Participants of any such change prior to the
effective date of the change.
6.2.2    Each Participant may select among the Benchmark Funds and specify the
manner in which each of his or her applicable Subaccounts shall be deemed to be
invested, solely for purposes of determining the Participant’s Investment
Return. The Committee shall establish and communicate the rules, procedures and
deadlines for making and changing Benchmark Fund selections. The Company shall
have no obligation to acquire investments corresponding to the Participant’s
Benchmark Fund selections.
6.2.3    The Investment Return is based on the asset unit value, net of
administrative fees and investment management fees and other applicable fees or
charges, of the Benchmark Fund(s) designated by the Committee. The Investment
Return may be negative if the applicable Benchmark Fund(s) sustain a loss. The
Investment Return shall be credited (or debited) monthly, or more frequently as
the Committee may specify.
ARTICLE VII
BENEFICIARIES
A Participant shall have the right to designate on an Election prescribed by the
Committee one or more Beneficiaries to receive any Benefits due under the Plan
in the event of the Participant’s death.
If the Participant has not properly designated a Beneficiary, or if for any
reason such designation shall not be legally effective, or if said designated
Beneficiary shall predecease the Participant, then the Participant’s Beneficiary
shall be the Participant’s surviving spouse. In the event there is no surviving
spouse, the Participant’s Beneficiary shall be the Participant’s estate.
The Participant shall have the right at any time to revoke a previous
Beneficiary designation and to substitute one or more other Beneficiary(ies);
provided, however, that the most recent Beneficiary Designation received prior
to a Participant’s death shall supersede all prior Beneficiary designations made
under the Plan.
ARTICLE VIII
VESTING
8.1    Vesting of Deferrals. All Deferrals credited to a Participant’s Account
shall always be 100% vested.

10

--------------------------------------------------------------------------------



8.2    Vesting of Matching and Discretionary Company Contributions. A
Participant’s Matching and Discretionary Company Contribution Subaccounts shall
vest in accordance with whichever one of the following vesting schedules results
in the largest vested balance in the Participant’s Account.
8.2.1    One hundred percent (100%) shall be vested upon the Participant’s
death, Disability, or completion of two (2) continuous Years of Service.
8.2.2    A Participant shall be partially or fully vested in the discretion of
the Compensation Committee, so long as no acceleration of vesting results in an
acceleration of payment prohibited under Section 409A of the Code.
8.2.3    A Participant shall be one hundred percent (100%) vested upon
involuntary termination of employment without Cause or voluntary termination of
employment for Good Reason, in either case at any time within twenty-four (24)
months following a Change in Control.
8.3    Amounts credited to a Participant which are not vested at the time that
the Participant has a Separation from Service with the Employer shall be
forfeited. A Participant who forfeits any such amounts shall have no rights to
the restoration of such amounts in the event that he or she once again becomes
eligible to participate in the Plan.
ARTICLE IX
BENEFIT DISTRIBUTIONS
9.1    Benefit Amount. The value of the Participant’s Benefit to be distributed
as a result of the Participant’s Separation from Service (if the Participant is
not subject to the delay of payment described in Section 9.6), death, or
Disability shall be the vested value of the Participant’s Subaccount(s) on the
twentieth (20th) day after the applicable Distribution Date, provided, however,
that in the event of death or Disability which is not communicated promptly to
the Committee, or if the Committee or administrator has not received adequate
information from the Participant to process the distribution, the valuation date
shall be such later date as the Committee or the Company shall reasonably
determine.
If the Participant’s distribution as a result of the Participant’s Separation
from Service is subject to the delay of payment described in Section 9.6, then
the value of the Participant’s Benefit to be distributed shall be the vested
value of the Participant’s Subaccount(s) on the date that is six (6) months and
ten (10) days after the date of the Participant’s Separation from Service.
If the Participant’s distribution is to be made as a result of an In-Service
Distribution Date, then the value of the Participant’s Benefit shall be the
vested value of the Participant’s Subaccount(s) on the In-Service Distribution
Date.
If the Participant’s distribution is to be made as a result of a delayed payment
date as permitted under Section 9.3.2 or Section 9.4.2, then the value of the
Participant’s Benefit shall be the vested value of the Participant’s
Subaccount(s) on the delayed payment date under Section 9.3.2 or Section 9.4.2,
as applicable.
The amount of each subsequent annual, quarterly or monthly installment payment
(as applicable) will be based on the vested value of the Participant’s
Subaccount(s) on the relevant subsequent annual, quarterly or monthly date (as
applicable) that corresponds to the valuation date of the first payment.
The valuation date of the Participant’s Benefit for a distribution due to a
Change in Control shall be determined by the Committee, in its discretion.

11

--------------------------------------------------------------------------------



Distributions from a Participant’s Matching Contributions or Discretionary
Company Contributions Subaccount credited as shares of Company Common Stock
shall be paid in whole shares of the Company’s Common Stock.
9.2    Timing of Distributions. Benefits shall be paid within sixty (60) days
following the applicable Distribution Date. Notwithstanding the foregoing,
distributions may be delayed to the extent permitted by Section 409A of the Code
and the regulations issued thereunder.
9.3.    Methods of Distribution.
9.3.1    Distribution Methods - Initial Elections.
(a)    Effective for Basic Deferrals for Plan Years beginning before the
Effective Date, Bonus Deferrals for fiscal years beginning before the Effective
Date, the Matching Contributions credited with respect to such Deferrals, and
any earnings thereon, a Participant’s Benefit relating to such amounts shall be
paid in a single lump sum payment, unless the Participant specifies in an
initial Election that (1) a distribution of Deferrals made pursuant to such
Election and any Matching Contributions credited with respect to such Election
in the event of Retirement or Disability or (2) a distribution of Deferrals made
pursuant to such Election (but not any Matching Contributions credited with
respect to such Election) upon an In-Service Distribution Date shall be paid in
quarterly or annual installment payments of substantially equal amounts over a
period as provided below:
Reason for Distribution        Installment Period
Retirement                1 to 10 Years
Disability                1 to 10 Years
In-Service Distribution Date(s)    2/3/4/5 Years
Notwithstanding the foregoing, with respect to Elections made on or after
January 1, 2013, only annual installments shall be available.
(b)    Effective for Basic Deferrals for Plan Years beginning after the
Effective Date, Bonus Deferrals for fiscal years beginning on or after the
Effective Date, the Matching Contributions credited with respect to such
Deferrals, and any earnings thereon, a Participant’s Benefit relating to such
amounts shall be paid in a single lump sum payment, unless the Participant
specifies in an initial Election that (1) a distribution of Deferrals made
pursuant to such Election (and any Matching Contributions credited with respect
to such Election) in the event of Separation from Service (including Separation
from Service due to Retirement) or Disability or (2) a distribution of Deferrals
made pursuant to such Election (but not any Matching Contributions credited with
respect to such Election) upon an In-Service Distribution Date shall be paid in
annual installment payments of substantially equal amounts over a period as
provided below:

12

--------------------------------------------------------------------------------



Reason for Distribution        Installment Period
Separation from Service        1 to 10 Years
Disability                1 to 10 Years
In-Service Distribution Date(s)    2/3/4/5 Years
(c)    Notwithstanding anything herein to the contrary, Participants shall not
be entitled to elect an In-Service Distribution Date with respect to their
Matching Contribution and Discretionary Company Contribution Subaccounts. Any
Matching Contribution or Discretionary Company Contribution that vests pursuant
to Section 8.2.3 of the Plan after the date of a Change in Control shall be
distributed upon the Participant’s subsequent Separation from Service.
(d)    The Participant’s method of distribution selected in an initial Election
made during an Open Enrollment Period shall remain in effect for all future
similar Deferrals until changed by the Participant during a subsequent Open
Enrollment Period. Effective for Basic Deferrals for Plan Years beginning on and
after January 1, 2013, and Bonus Deferrals for fiscal years beginning on and
after October 1, 2012, the Participant may make a separate annual distribution
Election for each such Deferral amount.
(e)    If, at the time of his or her Distribution Date, a Participant has failed
to elect a method of distribution or a Participant who elects an installment
distribution does not satisfy the requirements for the installment distribution,
then such Participant’s Benefits shall be distributed in a single lump sum
payment.
(f)    Notwithstanding anything in the Plan to the contrary, if a Participant’s
Account balance is less than $50,000 at the time elected to begin installment
distributions, the Participant’s Benefit will automatically be distributed in a
single lump sum.
9.3.2    Distribution Methods - Changing Method of Distribution. A Participant
may change the method of distribution previously elected for Benefits by filing
a new Election reflecting that change, provided that (i) the new Election must
be made at least twelve (12) months in advance of the Distribution Date in
effect prior to such new Election, and (ii) other than with respect to a
distribution due to Disability, the initial Distribution Date applicable with
respect to such new Election shall be no earlier than the fifth anniversary of
the date on which such payment would otherwise have been made or begun without
regard to such new Election. Subject to these requirements and the requirements
of Treas. Reg. Section 1.409A-2(b), the Participant may change the method of
distribution from a lump sum to installments, from installments to a lump sum,
and from one term of installments to a different term of installments that is
available for the reason for distribution. No Election may accelerate the date
that any distribution would be made from the Plan.
9.3.3    Reemployed After Installments Begin. If a former Participant is
reemployed after having begun to receive installment distributions from the
Plan, then such former Participant, upon once again becoming an Eligible
Employee, may begin a new period of participation in the Plan; provided,
however, that the installment distributions previously commenced will continue
to be paid to the Participant over the specified installment period.
9.4    Special Rules for Election of In-Service Distribution Date.
9.4.1    Initial Election. Upon filing an Election to make Deferrals for any
Plan Year during Open Enrollment, a Participant may specify In-Service
Distribution Date(s) for all of a portion of the Subaccount to which such
Deferrals are credited, subject to the following:

13

--------------------------------------------------------------------------------



9.4.1.1    A Participant may elect one or more In-Service Distribution Date(s)
for all or a portion of the Deferrals credited to such Subaccounts for the Plan
Year.
9.4.1.2    Any In-Service Distribution Date must be at least two (2) years after
the end of the Plan Year for which the initial Election specifying such
In-Service Distribution Date is made.
9.4.1.3    Benefits shall be paid on the elected In-Service Distribution Date
elected for such Deferrals.
9.4.2    Revocation or Amendment of In-Service Distribution Election. A
Participant who has elected In-Service Distribution Date(s) may revoke and/or
amend the In-Service Distribution Date Election by filing a revocation or an
amended Election at least twelve (12) months in advance of the initial
In-Service Distribution Date specified in the Election being revoked or amended.
Any amended In-Service Distribution Date must be at least five (5) years after
the first scheduled In-Service Distribution Date in effect prior to such
amendment. If a Participant revokes the In-Service Distribution Date Election
with respect to Deferrals, the Deferrals will be paid in accordance with the
distribution Election in effect with respect to those Deferrals or in a default
lump sum if no distribution Election was made with respect to those Deferrals.
9.4.3    Separation from Service Before First In-Service Distribution Date. If
the Participant has a Separation from Service with the Employer before his or
her first In-Service Distribution Date for any reason, Deferrals will be paid in
accordance with the distribution Election in effect with respect to those
Deferrals determined without regard to such In-Service election, or in a default
lump sum if no such distribution Election was made with respect to those
Deferrals.
9.4.4    Separation from Service After Commencement of Installment In-Service
Distributions. If the Participant has a Separation from Service with the
Employer for any reason while receiving In‑Service Distributions in the form of
installments, the In-Service distributions shall cease and distribution of the
Participant’s remaining installments will be paid in accordance with the
distribution Election in effect with respect to those Deferrals determined
without regard to such In-Service election, or in a default lump sum if no such
distribution Election was made with respect to those Deferrals.
9.5    Distribution Upon Death of Participant. If a Participant dies before his
or her Benefit payments have commenced, then such Participant’s Benefits shall
be paid to his or her designated Beneficiary in a single lump sum payment. If a
Participant dies after installment payments have commenced, his or her remaining
Account balance shall be paid to the Beneficiary in a single lump sum payment.
9.6    Specified Employees. In the event of a distribution to a Specified
Employee based upon such individual’s Separation from Service, to the extent
necessary to comply with Code Section 409A, distributions will not commence or
be made prior to the date which is six (6) months and ten (10) days after the
date of Separation from Service, or if earlier, the date of death of the
Specified Employee.
9.7    Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article 9, and subject to the requirements of Code
Section 409A, a distribution may be delayed to the extent that the Company
reasonably anticipates that if the distribution were made as scheduled, the
Company’s deduction with respect to such distribution would not be permitted due
to the application of Code Section 162(m). Any amount which is not distributed
to the Participant as a result of the foregoing shall be distributed during the
Participant’s first taxable year in which the Company reasonably anticipates
that if the distribution is made during such year, the deduction of such
distribution will not be barred by application of Code Section 162(m).

14

--------------------------------------------------------------------------------



9.8    Tax Withholding. Distributions under this Article 9 shall be subject to
all applicable withholding requirements for federal, state and local income or
other taxes. Amounts required to be withheld pursuant to this Section 9.8 shall
be taken first from distributions of cash and second, to the extent necessary to
satisfy the minimum tax withholding requirements, from the proceeds of the sale
of shares of Company Common Stock distributed to the Participant, which sale the
Participant authorizes as a condition of participation in the Plan.
9.9    Section 280G Parachute Payment. In the event that any distribution from
the Plan received or to be received by a Participant (a “Distribution”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this Section 9.9, cause the Participant to become subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”) or
increase such Participant’s Excise Tax liability, then such Distribution may be
reduced to the largest amount which the Participant, in his or her sole
discretion, determines would result in no portion of the Distribution being
subject to the Excise Tax. The determination by a Participant of any reduction
shall be conclusive and binding upon the Employer, the Company, and the
Committee. The Committee shall reduce a Distribution and/or shall accept the
return of some or all of a Distribution previously made to a Participant only
upon written notice by the Participant indicating the amount of such reduction.
Any amounts returned to the Plan pursuant to this Section 9.9 shall be treated
as a forfeiture and shall be used to reduce the Company’s future contributions
to the Plan or to pay costs associated with the operation and administration of
the Plan.
ARTICLE X
ADMINISTRATION
10.1    Committee Structure. The initial number of Committee members shall be
three (3), until such number is changed by the Company’s Executive Vice
President, Human Resources, or such other officer serving in that capacity (the
“EVP, Human Resources”). A member of the Committee must be an employee of the
Employer or a member of the Board and shall continue to serve until such member
(i) resigns, (ii) is removed or (iii) terminates employment with the Employer
and no longer serves on the Board for any reason. The EVP, Human Resources is or
at his discretion may be a member of the Plan Committee. The EVP, Human
Resources may remove a member of the Committee. A majority of the remaining
members of the Committee may fill one or more vacancies on the Committee. The
Committee may allocate and delegate some or all of its responsibilities
described in this Article 10 and otherwise as set forth in the Plan. The
Committee’s authority under this Article 10 shall at all times be subject to the
ability of the EVP, Human Resources to remove any or all of the members of the
Committee for any reason, change the number of members of the Committee, fill
vacancies on such committee, and establish rules and procedures for the
Committee.
10.2    Committee Powers and Responsibilities. The Committee shall have control
of the administration of the Plan, with all powers necessary to enable it
properly to carry out its duties in that respect, including, but not limited to,
the power and authority to:
10.2.1    Construe the Plan and any Trust Agreement(s) to determine all
questions that shall arise as to interpretations of the Plan’s provisions,
including determinations of which individuals are Eligible Employees and the
extent of their eligibility to participate in the Plan, which individuals are
Specified Employees, and determinations related to the amounts credited to a
Participant’s Account and the appropriate timing and method of Benefit payments;
10.2.2    Establish reasonable rules and procedures which shall be applied to
Elections, the establishment of Accounts and Subaccounts, and all other
discretionary provisions of the Plan;

15

--------------------------------------------------------------------------------



10.2.3    Establish rules, procedures and formats for the electronic
administration of the Plan, including specifically the distribution of
Participant communications, Elections and tax information;
10.2.4    Establish the rules and procedures by which the Plan will operate that
are consistent with the terms of the Plan documents and Code Section 409A;
10.2.5    Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan;
10.2.6    Adopt amendments to the Plan which are deemed necessary or desirable
to facilitate administration of the Plan and/or to bring Plan-related documents
into compliance with all applicable laws and regulations; provided, however,
that the Committee shall not have the authority to adopt any Plan amendment that
will result in substantially increased costs to the Company unless such
amendment is contingent upon ratification by the Compensation Committee before
becoming effective;
10.2.7    Employ such persons or organizations to perform services with respect
to the administrative responsibilities of the Committee under the Plan as the
Committee determines to be necessary and appropriate, including, but not limited
to, attorneys, accountants, and benefit, financial and administrative
consultants;
10.2.8    Select, review and retain or change the Benchmark Funds which are used
for determining the Investment Return under the Plan;
10.2.9    Direct the investment of the assets of the Trust(s);
10.2.10    Review the performance of the Trustee(s) with respect to the
Trustee’s duties, responsibilities and obligations under the Plan and the Trust
Agreement(s); and
10.2.11    Take such other actions as may be necessary or appropriate to the
management and investment of the assets held with respect to this Plan.
10.3    Decisions of the Committee. Decisions of the Committee made in good
faith upon any matter within the scope of its authority shall be final,
conclusive and binding upon all persons, including Participants and their legal
representatives or Beneficiaries. Any discretion granted to the Committee shall
be exercised in accordance with rules and policies established by the Committee.
10.4    Indemnification. To the extent permitted by law, the Company shall
indemnify each member of the Committee, and any other Employee or member of the
Board with duties under the Plan, against losses and expenses (including any
amount paid in settlement) reasonably incurred by such person in connection with
any claims against such person by reason of such person’s conduct in the
performance of his or her duties under the Plan, except in relation to matters
as to which such person has acted fraudulently or in bad faith in the
performance of his or her duties. Notwithstanding the foregoing, the Company
shall not indemnify any person for any expense incurred through any settlement
or compromise of any action unless the Company consents in writing to the
settlement or compromise.
10.5    Claims Procedure. Benefits shall be provided from this Plan through
procedures initiated by the Committee, and the Participant need not file a
claim. However, if a Participant or Beneficiary believes he or she is entitled
to a Benefit different from the one received, then the Participant or
Beneficiary may file a claim for the Benefit by writing a letter to the
Committee.

16

--------------------------------------------------------------------------------



10.5.1    If any claim for Benefits under the Plan is wholly or partially
denied, the claimant shall be given notice in writing of such denial within 90
days of the date the letter claiming benefits is received by the Committee. If
special circumstances require an extension of time, written notice of the
extension shall be furnished to the claimant within the initial 90‑day period.
10.5.2    Notice of the denial shall set forth the following information: (a)
the specific reason or reasons for the denial; (b) specific references to
pertinent Plan provisions on which the denial is based; (c) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; (d)
an explanation that a full review by the Committee of the decision denying the
claim may be requested by the claimant or his or her authorized representative
by filing with the Company, within 60 days after such notice has been received,
a written request for such review; and (e) if such request is so filed, the
claimant or his or her authorized representative may review pertinent documents
and submit issues and comments in writing within the same 60 day period.
10.5.3    The decision of the Committee upon review shall be made promptly, and
not later than 60 days after the Committee’s receipt of the request for review,
unless special circumstances require an extension of time for processing, in
which case the claimant shall be so notified and a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of the request for
review. If the claim is denied, wholly or in part, the claimant shall be
promptly given a copy of the decision. The decision shall be in writing and
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and shall be written in a
manner calculated to be understood by the claimant. No further legal action may
be initiated claiming benefits under this Plan until the claims procedure set
forth in this Article 10 is complete.
10.6    Plan Expenses. The Company shall pay all costs and expenses related to
the operation and administration of the Plan.
ARTICLE XI
AMENDMENT AND TERMINATION
11.1    Right to Amend. The Committee shall have the right to amend the Plan, at
any time and with respect to any of its provisions, and all parties claiming any
interest under the Plan shall be bound by such amendment; provided, however,
that no such amendment shall deprive a Participant of a right accrued under the
Plan prior to the date of the amendment, unless such an amendment is required by
applicable law or deemed necessary to preserve the preferred tax treatment of
the Plan. Notwithstanding anything herein to the contrary, only the Compensation
Committee shall have the authority to adopt amendments that result in a change
to the matching contribution formula under Section 4.5 of the Plan.
11.2    Amendments to Ensure Proper Characterization of Plan. Notwithstanding
the provisions of Section 11.1, the Plan may be amended by the Committee or the
Compensation Committee at any time, and retroactively if required, if found
necessary, in the opinion of the Committee or the Compensation Committee, in
order to conform the Plan to the provisions and requirements of applicable law
(including, but not limited to, Section 409A of the Code, and other applicable
portions of ERISA and the Code). No such amendment shall be considered
prejudicial to any interest of a Participant hereunder.
11.3    Plan Termination or Plan Suspension. The Company reserves the right, by
action of the Compensation Committee, to terminate the Plan at any time, to
suspend the operation of the Plan for a fixed or indeterminate period of time,
or to terminate the Plan and provide for all amounts to be distributed in a lump
sum, to the extent permitted under Section 409A of the Code and the regulations
issued thereunder.

17

--------------------------------------------------------------------------------



11.4    Successor to Company. Any corporation or other business organization
which is a successor to the Company by reason of a consolidation, merger or
purchase of all or substantially all of the assets of the Company, or any other
Change in Control, shall have the right to become a party to the Plan by means
of a resolution of the entity's board of directors or other appropriate
governing body.
ARTICLE XII
PLAN TRANSFERS
12.1    Transfers to Other Plans. In the event that a Participant becomes
employed by any affiliated company, subsidiary corporation, parent corporation
or unrelated corporation with which the Company enters into a transaction to
acquire the assets or stock of such unrelated corporation, the Committee shall
have the right, but not the obligation, to direct the Trustee to transfer funds
in an amount equal to the amount credited to such Participant’s Account (the
“Transferred Account”) to a trust established under a Transferee Plan. The
Committee shall determine, in its sole discretion, whether such transfer shall
be made and the timing of such transfer. Such transfer shall be made if, and
only to the extent that, approval of such transfer is obtained from the Trustee.
12.1.1    Transferee Plan. For purposes of this Section 12.1, “Transferee Plan”
shall mean an unfunded, nonqualified deferred compensation plan described in
Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA maintained by any of the
Company’s affiliated entities, subsidiary corporations, parent corporations or
any corporation unrelated to the Company with which the Company has successfully
closed a transaction in which the Company acquired the assets or the outstanding
stock of such unrelated corporation.
12.2    Transfers in from Other Plans. There may be transferred directly from
the trustee of another nonqualified, funded, deferred compensation plan (an
“Other Plan”) to the Trustee, subject to the approval of the transferor
corporation maintaining the Other Plan and the Committee, funds in an amount not
to exceed the amounts credited to the Other Plan accounts maintained for the
benefit of that Eligible Employee. Amounts transferred pursuant to this Section
12.2, and any gains or losses allocable thereto, (i) shall be accounted for
separately (“Transfer Account”) from amounts otherwise allocable to the Eligible
Employee under this Plan, and (ii) the Transfer Account shall be distributed in
accordance with the Eligible Employee’s deferral election under the Other Plan,
as such election may be amended pursuant to the terms of the Other Plan.
Subsequent earnings on the amount in the Transfer Account shall be credited to a
separate Account for the Eligible Employee established pursuant to this Plan and
shall be determined under the Plan’s investment procedures in Article 6.
12.3    Effect of Section. This Section 12 shall only be operable to the extent
the Committee determines and in its sole and absolute discretion at the time of
any proposed transfer that such transfer will not impact the Plan and any
deferred amounts in a tax disadvantageous manner under Section 409A of the Code.
ARTICLE XIII
MISCELLANEOUS
13.1    No Assignment. The right of any Participant, any Beneficiary or any
other person to the payment of any benefits under this Plan shall not be
assigned, transferred, pledged or encumbered, including pursuant to domestic
relations orders.
13.2    No Secured Interest. The obligations of the Company to Participants
under this Plan shall not be funded or otherwise secured, and shall be paid out
of the general assets of the Company. Participants

18

--------------------------------------------------------------------------------



are general unsecured creditors of the Company with respect to the Company’s
contributions hereunder and shall have no legal or equitable interest in the
assets of the Company, including any assets the Company may set aside or reserve
against its obligations under this Plan.
13.3    Successors. This Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns and the Participant and his or her
heirs, executors, administrators and legal representatives.
13.4    No Employment Agreement. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the service of the
Company or any Affiliate.
13.5    Attorneys’ Fees. If the Employer, the Participant, any Beneficiary
and/or successor in interest to any of the foregoing, brings legal action to
enforce any of the provisions of this Plan, the prevailing party in such legal
action shall be reimbursed by the other party for the prevailing party’s legal
costs, including, without limitation, reasonable fees of attorneys, accountants
and similar advisors and expert witnesses.
13.6    Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and supersedes
any and all agreements, understandings, restrictions, representations or
warranties among any Participant and the Employer other than those set forth or
provided for in this Plan.
13.7    Severability. If any provision of this Plan is held to be invalid,
illegal or unenforceable, such invalidity, illegality, or unenforceability shall
not affect any other provision of this Plan, and the Plan shall be construed and
enforced as if such provision had not been included. In addition, if such
provision is invalid, illegal or unenforceable due to changes in applicable law
or accounting requirements, the Company may amend the Plan, without the consent
and without providing any advance notice to any Participant, as may be necessary
or desirable to comply with changes in the applicable law or financial
accounting of deferred compensation plans.
13.8    Governing Law. This Plan shall be construed under the laws of the State
of California, except to the extent preempted by federal law.



19